Citation Nr: 0903720	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  97-34 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for joint pain and 
arthalgia, to include as a chronic disability resulting from 
an undiagnosed illness.

2.  Entitlement to service connection for leg pain, to 
include as a chronic disability resulting from an undiagnosed 
illness.

3.  Entitlement to service connection for night sweats, to 
include as a chronic disability resulting from an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney




INTRODUCTION

The veteran served on active duty from January 1991 to May 
1991.  To include service in the Southwest Asia theater of 
operations during the Persian Gulf War.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In September 
2005, the Board, inter alia, denied the claims listed on the 
title page.  The veteran appealed, and in June 2007, the 
United States Court of Appeals for Veterans Claims, in 
pertinent part, granted a joint motion to remand the case.  
In January 2009, the representative presented further 
argument.

In January 2009, the representative has raised a claim of 
entitlement to service connection for a chronic multi-symptom 
illness, to include joint pain, headaches, neurological signs 
and symptoms, sleep disturbances, and gastrointestinal signs 
and symptoms.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration to include consideration of the provisions of 
38 U.S.C.A. §§ 5108, 7105 (West 2002). .  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records do not show any 
complaints or treatment for joint pain, leg pain, or night 
sweats.  

In December 1994, the veteran had a VA Persian Gulf medical 
examination.  He reported arthalgia and myalgia in the legs, 
and night sweats.  On examination, all joints demonstrated 
full ranges of motion without inflammation.  A pertinent 
diagnosis was not entered.

An April 1995 VA neurological consultation in revealed normal 
neurological findings.

In an October 1996 statement, the veteran's wife wrote that 
the appellant had suffered from severe joint pain for five 
years.  She stated that the veteran constantly complained, in 
pertinent part, of numbness down his right leg.  She 
indicated that he often had severe night sweats.

In October 1996, the veteran completed an American Legion 
questionnaire regarding Persian Gulf War service and 
undiagnosed illnesses.  He endorsed, in pertinent part, 
having muscle and joint pain, neurological signs and 
symptoms, and sleep disturbances.

At a November 1996 VA examination, the veteran reported a 
history of joint pain.  He stated that he had right groin 
pain that sometimes radiated down his right leg.  He related 
that attacks of increasingly severe right groin pain occurred 
about twice a week, and lasted from a half hour to two hours.  
The veteran also indicated that he sweated a lot at night.  
On examination, there was point tenderness over the pubic 
tubercle.  The range of motion of the hip was normal, and x-
ray of the pelvis was normal.  The examiner found no evidence 
of any significant disease.

In a December 1997 statement, the veteran his joint pain had 
been erroneously addressed as prostatitis, and that the 
actual cause of his joint pain had not been determined.  He 
related that his night sweats began immediately after his 
return from the Persian Gulf.  

VA outpatient treatment notes from January 2005 reflect the 
veteran's complaint of multiple joint pain.  Knee x-rays 
showed a bipartite right patella, but no significant 
degenerative joint disease.  

Following a February 2005 VA respiratory system examination 
the examiner noted that the appellant did not complain of 
night sweats.  

During a February 2005 VA musculoskeletal examination, the 
veteran reported that his knees were weak and gave way, and 
he described stiffness and pain.  He stated that he had sharp 
left hip pain, and bilateral hip stiffness.  He related that 
two years ago, while working full time as a barber, his knees 
and hips would bother him with prolonged standing, and he 
would have to sit down, and occasionally leave work because 
of the pain and weakness.  The veteran walked with a slight 
limp on the right, and the range of hip and knee motion was, 
or was near, full.  There was no pain with knee motion, but 
the veteran reported pain at the end of his range of hip 
flexion bilaterally.  The examiner opined that the bipartite 
right patella shown on x-ray was not related to the veteran's 
service, but rather the disorder was congenital in nature.  
The examiner noted no record of treatment during service for 
joint or leg pain.

Following the Board's September 2005 decision the parties to 
the June 2007 joint motion held that the Board should have 
determined whether the appellant's complaints of joint pain, 
arthalgia, leg pain and night sweats were fibromyalgia.  
While the evidence of record does not include a diagnosis of 
fibromyalgia, in light of the joint motion the Board is 
compelled to remand this case for further development.  

Likewise, because the June 2007 joint motion found that the 
February 2005 examination should have addressed the nature of 
any left hip and knee pain, further development is in order.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the name, 
address, and approximate (beginning and 
ending) dates of all VA and non-VA health 
care providers who have treated him for 
joint pain, arthalgia, leg pain, night 
sweats and fibromyalgia since his 
separation from military service.  If any 
records identified by the appellant are 
not available, or if the search for any 
such records yields negative results, 
that fact should clearly be documented in 
the claims file, and the veteran notified 
in writing.

2.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should arrange for the 
veteran to have a VA examination by a 
rheumatologist.  Send the claims folder 
to the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  Based on a review of 
the claims folder and the examination of 
the veteran, the physician is to address 
the following: 

Does the veteran suffer from chronic 
joint pain, arthalgia, and/or night 
sweats?  If so, are any symptoms 
associated with a known clinical 
diagnosis to specifically include 
fibromyalgia?  If the symptoms are 
associated with a known clinical 
diagnosis, for each diagnosed 
disorder address whether it is at 
least as likely as not that: (1) the 
disorder had its onset during his 
military service, or (2) was caused 
by an incident that occurred during 
his period of military service, to 
include service in the Southwest 
Asia theater of operations during 
the Gulf War?  

If the symptoms cannot be associated 
with a known clinical diagnosis, 
specify whether the veteran has 
objective indications of a chronic 
disability, to include fibromyalgia, 
resulting from an illness manifested 
by chronic joint pain, arthalgia, 
and/or night sweats, as established 
by history, physical examination, 
and laboratory tests, that have 
either (1) existed for 6 months or 
more, or (2) exhibited intermittent 
episodes of improvement and 
worsening over a 6-month period?  If 
the examiner cannot offer an opinion 
that fact must be noted and an 
explanation provided why the opinion 
cannot be provided.  If further 
specialty studies are necessary they 
must be provided.

3.  The veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, following any other 
appropriate development, to include 
supplemental notice under the VCAA as 
needed, the RO should readjudicate the 
appealed issues.  If any determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decisions.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


